Case 1:19-cv-09963-DLC Document 53 Filed 12/04/19 Page 1 of 1

GISKAN SOLOTAROFE & ANDERSON LLP
Attorneys at Law

Pa

 

ols

}
i
i
i
;
i

Re: Kelley-Hilton y. Sterling Infosystems, 19 CV 9963 (DLC)

vo som. december I, 2

ney

 

    
 

BY ECF

Hon. Denise L. Cote

United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York NY 10007

Sy ES rep
foo bepd Beg}

AFA.

Biel

‘

 

 

2 beentmer, cine anne ne cena

Dear Judge Cote:

I represent Plaintiff Melissa Kelley-Hilton in this action. Pursuant to Rule 4.A. of Your
Honor’s Individual Practices in Civil Cases, Plaintiff submits this letter to respectfully request
that certain documents be filed under seal.

Plaintiff has just filed (1) Proposed Findings of Fact and Conclusions of Law, and (2) a
Memorandum of Law, ahead of the December 5, 2019 preliminary injunction hearing. Both of
these documents reference information, obtained from Defendant Sterling Infosystems, Inc,
(“Sterling”) through discovery, that Sterling designated Confidential or Attorneys’ Eyes Only,
and previously filed under seal. (ECF Nos. 33, 35.) In order to comply with these designations
and the Court’s Protective Order (ECF No. 26), Plaintiff has redacted the portions of her filings
that reference any Confidential information, and respectfully requests that she be permitted to
file the unredacted documents under seal. Pursuant to the Court’s instructions, we have emailed
unredacted versions to chambers,

Thank you for your time and attention to this matter.

f chook ; Very truly yours,
| pewe dit Li /s

/ of ft ¢ Jason L. Solotaroff

  

cc: Defendant’s counsel.

217 Centre Street, 6" Floor | New York, New York 10013

 
